Citation Nr: 0517681	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
foot pes planus.

2.  Entitlement to service connection for right foot pes 
planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tahiry, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1992.  The veteran also had an earlier period of 
service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2005, the veteran testified 
at a hearing before the undersigned sitting at the RO.

Entitlement to service connection for left foot pes planus 
was previously denied by the RO in a January 1994 rating 
decision.  This decision became final when not appealed.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim may be considered on the merits 
only if new and material evidence has been submitted since 
the final January 1994 rating decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004); Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).

A review of the claims file shows that the veteran raised 
claims of entitlement to service connection for bilateral 
plantar fasciitis and calcaneal spurs.  While the Decision 
Review Officer (DRO) considered these issues in the December 
2003 statement of the case they are not currently developed 
or certified for appellate review.  Indeed, these 
disabilities do not appear to have been considered by a 
rating board prior to the December 2003 DRO review.  
Accordingly, they are referred to the RO for appropriate 
action. 

This appeal is, in pertinent part, remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part.

FINDING OF FACT

The evidence received since the January 1994 rating decision 
is new, and when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for left foot 
pes planus. 


CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for left foot pes planus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that current left foot pes planus was 
caused by military service.  It is requested that the veteran 
be afforded the benefit of the doubt. 

Service connection for left foot pes planus was previously 
denied by the RO in a January 1994 rating decision.  In 
February 1994, the veteran was provided notice of this denial 
at his last address of record.  An appeal was not thereafter 
perfected.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the January 1994 disallowance in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder, as well as the 
rating decision in question, and finds that the evidence 
includes, for the first time, medical opinion evidence 
indicating that the veteran's current disorder may have been 
caused by his military service.  Specifically, the record 
included a March 1992 medical evaluation board report that 
noted that the veteran suffered "discomfort on the left 
[foot] in the region of the tensor fascialeateae origin."  
Further, William E. Roundtree, M.D., wrote in March 2003, 
that "I am unsure of the relationship of intermittent pain 
in both feet . . . [i]t is possible that activities [the 
veteran] participated in during his military career may have 
contributed to these problems."  

Dr. Roundtree's statement, whose credibility must be 
presumed, Kutscherousky, provides for the first time medical 
evidence that current left foot pes planus is related to the 
foot pain noted in military service.  Thus, the Board finds 
that the additional medical evidence is both new and material 
as defined by regulation.  38 C.F.R. § 3.156(a).  The claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

To the extent that this claim is reopened the Board finds 
that VA has complied with the Veterans Claims Assistance Act, 
2000 (VCAA).



ORDER

The claim of entitlement to service connection for left foot 
pes planus is reopened.


REMAND

As held above, the veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for left foot pes planus.  However, given the 
state of the law and evidence as discussed below, the claim 
of entitlement to service connection for bilateral pes planus 
must be remanded for further development.

In this regard, because the veteran's service medical records 
show his pes planus pre-existed military service, controlling 
law and regulations provide that pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

Accordingly, because the November 1987 enlistment examination 
noted moderate asymptomatic pes planus, the March 1992 
medical evaluation board report noted pes planus, and post 
service records show the veteran continued complaints and or 
treatments for bilateral pes planus beginning in October 1992 
(see VA examinations dated in October 1992 and August 2002; 
treatment records from Dr. Roundtree dated from October 1999 
to March 2003), a remand is required to obtain medical 
opinion evidence as to whether pes planus was aggravated by 
military service.  See 38 U.S.C.A. § 5103A(d) (West 2002) 
(The VCAA requires that VA obtain a medical opinion, when 
such an examination or opinion is necessary to make a 
decision on the claim). 

Therefore, the appeal is REMANDED for the following: 

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination by a podiatrist.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claim's 
folder and the examination of the 
veteran, the examiner should address the 
following questions:

i.  Does the veteran have pes planus 
in either foot?

ii.  If the veteran is diagnosed 
with pes planus in either foot, is 
it at least as likely as not (i.e., 
is there a 50/50 chance) that pes 
planus was aggravated by his 
military service?

2.  If any of the above triggers a need 
for further development, assistance, 
and/or notice under the VCAA, the veteran 
should be provided updated notice of what 
evidence has been received and not 
received by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002), 38 C.F.R. § 3.159 
(2004). 

3.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


